Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00551-CV

                               James Brent MANSFIELD,
                                       Appellant

                                            v.

                               Stormie Rae MANSFIELD,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-17710
                      Honorable Stephani A. Walsh, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        On our own motion, this court’s opinion and judgment dated October 9, 2019 are
WITHDRAWN. In accordance with this court’s opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that appellee Stormie Rae Mansfield recover her costs of
this appeal from appellant James Brent Mansfield.

      SIGNED November 20, 2019.


                                             _____________________________
                                             Liza A. Rodriguez, Justice